ORDER

PER CURIAM.
Father appeals from a judgment modifying a decree of dissolution of marriage. We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erro*874neously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).